Citation Nr: 0612151	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for status post 
arthrotomy, right medial compartment, degenerative arthritis 
and laxity (right knee disability), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1961 until 
October 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  The claims folder has since been 
transferred to the RO in Reno, Nevada.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's status 
post arthrotomy, right medial compartment, degenerative 
arthritis and laxity has been manifested by complaints of 
pain; objectively, the evidence reveals no more than trace 
medial collateral ligament laxity, with range of motion from 
0 to no less than 104 degrees and without significant 
additional limitation of function due to pain, weakness, 
incoordination or fatigability.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for status post arthrotomy, right medial compartment, 
degenerative arthritis and trace laxity have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of October 2003 and August 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The above notice did not set forth the relevant diagnostic 
code (DC) for the disability at issue.  However, this is 
found to be harmless error.  Indeed, the October 2002 
statement of the case included such information, and included 
a description of the rating formula for all possible 
schedular ratings under that diagnostic code.  
As such, the failure to include such notice in the VCAA 
letters did not prejudice the veteran here.  

The October 2003 and August 2004 letters also failed to 
discuss the law pertaining to effective dates.  However, 
because the instant decision denies the veteran's claim for 
an increased rating, no effective date will be assigned.  As 
such, the absence of notice as to effective dates does not 
prejudice the veteran here.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the September 2005 
Supplemental Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim, to 
include testimony provided at a January 2004 hearing before 
the undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

The veteran is claiming entitlement to an increased 
evaluation for his service-connected right knee disability.  
His claim for an increase was received by VA on August 30, 
2000.  As such, the rating period on appeal is from August 
30, 1999, one year prior to the date of receipt of the 
reopened increased rating claims. See 38 C.F.R. § 
3.400(o)(2).

The veteran is currently assigned a 10 percent evaluation for 
status post arthrotomy, right medial compartment, 
degenerative arthritis and trace laxity pursuant to 
Diagnostic Code 5257 which contemplates knee impairment 
manifested by recurrent subluxation or lateral instability.  
Under that Code section a 10 percent disability rating is 
warranted for slight impairment.  To achieve the next-higher 
20 percent disability rating, the evidence must demonstrate 
moderate impairment.  

The Board has reviewed the competent evidence during the 
rating period in question and finds that such records reflect 
no more than slight knee impairment.  Indeed, upon VA 
examination in January 2001, Lachman's and McMurray's tests 
were negative.  There was no anterior or posterior cruciate 
laxity.  Further VA examination in March 2003 showed stable 
medial and lateral collateral ligaments of the right knee.  
Lachman's test and McMurray's test were both within normal 
limits at that time.  A January 2004 VA outpatient record 
showed negative drawer signs.  Private examination in March 
2004 by E. P. L., D. O., revealed that all ligaments were 
stable to stress testing.  Finally, the ligaments were intact 
to varus and valgus stress upon VA examination in December 
2004.  At that time, drawer signs were normal.  Lachman's and 
McMurray's tests were also normal and there was no 
intraarticular effusion of the right knee.  

In reaching the above conclusion, the Board acknowledges a 
finding of trace medical collateral ligament laxity upon VA 
examination in January 2001.  The Board further acknowledges 
a positive patellofemoral grind test upon private examination 
in March 2004.  Additionally, the Board recognizes the 
veteran's consistent complaints of right knee instability.  
For example, at his January 2001 VA examination, the veteran 
stated that his right knee gave way most of the time.  The 
veteran further reported that his knee would give out in 
testimony provided at his January 2004 hearing before the 
undersigned.  Specifically, he stated that he had fallen 
earlier that month.  (Transcript "T," at 7.)  He did not 
state how frequently the episodes of giving way occurred.  
Further, upon VA examination in March 2003, the veteran 
stated that he experienced right knee instability with 
extensive walking.  
Finally, it is noted that the December 2004 VA examination 
indicated use of a right knee sleeve approximately once per 
month.  However, these complaints and findings have been 
contemplated in the current 10 percent rating assignment.  
Indeed, based on the overall evidence as described 
previously, the veteran's disability picture is not more 
closely approximated by the next-higher 20 percent evaluation 
under Diagnostic Code 5257.  Rather, the 10 percent rating is 
appropriate.  In so deciding, the Board notes that an 
increase on the basis of limitation of motion due to factors 
such as pain, weakness, incoordination and fatigability is 
not for application in this analysis of Diagnostic Code 5257, 
because such Code section is not predicated on loss of range 
of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  However, as 
the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  There are no other relevant Code 
sections for consideration of the veteran's right knee 
disability. 

To this point, the Board has considered whether any 
Diagnostic Code could afford a rating in excess of the 10 
percent currently assigned under Diagnostic Code 5257, 
thereby taking its place.  The Board will now consider 
whether the veteran is entitled to a separate rating in 
addition to the 10 percent evaluation currently assigned.  In 
this regard, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98.   Furthermore, to warrant a separate 
rating for arthritis based on X-ray findings and limited 
motion under DCs 5260 or 5261, the limited motion need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  

In the present case, the objective evidence demonstrates 
arthritis of the right knee.  Specifically, the December 2004 
VA examination indicates very minimal narrowing of the medial 
compartment.  The VA examiner noted that it was very possible 
that such narrowing was within normal limits.  Nevertheless, 
the Board finds the evidence to be in equipoise as to the 
question of right knee arthritis and as such doubt will be 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having identified x-ray evidence of arthritis, the Board must 
now determine whether the record establishes limited motion 
to at least a noncompensable level.
Limitation of leg motion is addressed under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, a noncompensable 
evaluation applies for limitation of leg flexion to 60 
degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation applies for limitation of leg extension to 5 
degrees.  

In the present case, the evidence of record fails to reveal 
flexion or extension limited to even noncompensable levels.  
Indeed, VA examinations in January 2001, March 2003 and 
December 2004 fail to demonstrate right knee flexion limited 
to less than 104 degrees or right knee extension limited to 
less than 0 degrees.  
However, the Board must consider whether the competent 
evidence establishes any additional functional limitation due 
to factors such as pain, weakness, incoordination or 
fatigability such that the veteran's disability picture is 
more nearly approximated by at least a noncompensable rating.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  

In considering additional limitation of function, the Board 
acknowledges the veteran's complaints of right knee pain.  
For example, upon VA examination in January 2001, the veteran 
stated that prolonged walking exacerbated his right knee 
symptomatology.  Upon subsequent VA examination in March 
2003, the veteran reported flare-ups precipitated by cold 
weather.  Moreover, at his January 2004 hearing before the 
undersigned, the veteran indicated that he wore a brace on 
his right knee.  (T. at 3.)  He also occasionally used a 
crutch at home.  (T. at 6.)  The veteran reported severe 
right knee pain, along with swelling, which made it 
uncomfortable for him to drive.  (T. at 4-5.)  Walking and 
standing for long periods were also problematic.  Moreover, 
the veteran stated that he was taking pain killers and anti-
inflammatories for his right knee disability.  (T. at 6.)  
Furthermore, VA outpatient treatment reports dated in 2004 
reflect consistent right knee complaints and show that he had 
several injections to control his symptoms.  Finally, the 
December 2004 VA examination report notes complaints of right 
knee pain rated between 5 and  7 in intensity, with episodes 
of swelling that could last as long as two to three days.  
Such episodes were brought on with prolonged standing or 
walking.  The veteran also felt worsened right knee pain with 
any squatting or climbing more than two flights of stairs.  
He reported use of a cane one time per week and took two 
tablets of Motrin 800 mg daily.

Despite the above, the evidence as a whole fails to 
demonstrate additional functional limitation such as to 
render the veteran's disability picture analogous to at least 
noncompensable levels under Diagnostic Code 5260 or 5261.  
Indeed, as indicated in the December 2004 VA examination 
report, the veteran had a brisk, normal gait requiring no 
cane, brace, sleeve or assistive device for ambulation.  
There was pain at the extremes of range of motion, and at the 
extremes of squatting maneuvers.  However, there was no 
additional limited motion or reduced joint function with 
repetitive motion.  There was no muscle wasting, which 
indicated that the right leg was essentially being used 
normally.  The VA examiner noted that the veteran's service-
connected right knee disability would not limit standing, 
walking, squatting, kneeling or stair climbing activities.  
There was no need for assistive devices and no specific right 
knee treatment was required.  Moreover, while an earlier 
March 2003 VA examination indicated an additional 5 to 10 
percent limitation of function during times of flare-up, the 
overall disability picture still is not found to be 
equivalent to even the noncompensable range of motion 
thresholds under Diagnostic Code 5260 or 5261.  Therefore, a 
separate rating for arthritis is not permissible here through 
application of VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

In considering separate ratings, the Board also acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  As such, if the evidence of record 
reflects compensable loss of both flexion and extension of 
the right leg, the veteran would be entitled to the combined 
evaluation under Diagnostic Codes 5260 and 5261, per the 
combined ratings table in 38 C.F.R. § 4.25.  However, as 
already discussed, the medical findings do not establish loss 
of flexion or extension to a compensable degree, and as such, 
separate evaluations for limited flexion and extension of the 
right knee is not applicable here.  Again, additional 
limitation of function was considered in arriving at this 
conclusion.  

As explained above, a separate rating for right knee 
limitation of motion is not appropriate here.  However, the 
Board must also consider the propriety of a separate 
evaluation for a right knee surgical scar.  

Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118.  It is observed that revisions were made to 
38 C.F.R. § 4.118 during the pendency of this appeal.  
However, the Diagnostic Code at issue, 7804, remained 
essentially unchanged.  Throughout the entirety of the 
appeal, evidence of a superficial and painful scar is 
required in order to achieve a compensable rating under 
Diagnostic Code 7804.  Here the evidence does not establish 
that such criteria have been met.  Indeed, upon VA 
examination in December 2004, the veteran's surgical scar was 
described as well healed and nontender.  No other evidence 
reveals any symptomatology associated with the right knee 
surgical scar and the veteran has not raised any complaints 
referable to such scar.  For these reasons, assignment of a 
separate evaluation for a right knee surgical scar is not 
warranted.  

In conclusion, the currently assigned 10 percent evaluation 
for the veteran's right knee disability is appropriate and 
there is no basis for a higher rating.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.




ORDER

A rating in excess of 10 percent for status post arthrotomy, 
right medial compartment, degenerative arthritis and trace 
laxity is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


